Citation Nr: 0606233	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  02-20 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the RO in Columbia, South 
Carolina that denied service connection for coronary artery 
disease claimed as secondary to service-connected PTSD.  An 
RO hearing was requested and scheduled, but by a statement 
dated in May 2003, the veteran withdrew his hearing request.  
In an August 2004 decision, the Board determined that new and 
material evidence had been received to reopen a claim for 
secondary service connection for coronary artery disease, and 
remanded the issue of service connection to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  

In August 2004, the Board remanded this case in part to 
obtain a medical opinion as to whether the veteran's PTSD 
caused or aggravated his coronary artery disease. Although a 
VA medical opinion was obtained on May 2005, this opinion 
only comments on whether the veteran's PTSD caused his 
coronary artery disease; the examiner did not opine as to 
whether PTSD aggravated coronary artery disease.  As the 
action taken by the RO does not fully comply with the last 
remand instructions, another remand is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Another opinion must be 
obtained which provides all of the requested information.

As an additional matter, in July 2001, the veteran submitted 
a photocopy of an unsigned March 15, 1999 letter purportedly 
from his private cardiologist, John D. Rozich, MD, Ph.D.  A 
day later, the RO received a signed photocopy of this letter 
from the veteran's representative.  The Board finds that the 
content and header of this letter raise questions as to the 
authenticity of this document, particularly when it is 
compared with other correspondence received from Dr. Rozich.  
The RO should send photocopies of both copies (signed and 
unsigned) of the March 15, 1999 letter to Dr. Rozich, inform 
him that they were submitted to VA by the veteran, and ask 
him to verify that he wrote the March 15, 1999 letter.  
Although Dr. Rozich was previously associated with Lowcountry 
Medical Associates, LLC, in Beaufort, South Carolina, and the 
Medical University of South Carolina, a brief internet search 
suggests that Dr. Rozich is currently Director of Cardiology 
at Luther Midelfort-Mayo Health System, in Eau Claire, 
Wisconsin.

The RO should undertake all necessary actions to obtain a 
current address for Dr. Rozich and send him the above letters 
for verification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send photocopies of 
both the signed and unsigned copies of 
the March 15, 1999 letter (both received 
by the RO in July 2001), which was 
purportedly written by Dr. John D. 
Rozich, MD, to Dr. Rozich at his current 
work address.  The RO should inform him 
that the letter was submitted to VA by 
the veteran, and ask him to verify that 
he wrote the March 15, 1999 letter.  He 
should be given a reasonable amount of 
time to respond.

A brief internet search suggests that Dr. 
Rozich is currently Director of 
Cardiology at Luther Midelfort-Mayo 
Health System, 1221 Whipple Street, Eau 
Claire, Wisconsin 54702.

The RO should undertake all necessary 
actions to obtain a current address for 
Dr. Rozich and send him the above letters 
for verification.

According to a November 1999 letter, Dr. 
Rozich was then associated with 
Lowcountry Medical Group, LLC, and also 
the Medical University of South Carolina, 
and his office address was listed as 990 
Ribaut Road, Suite 102, Beaufort, South 
Carolina, 29902.  (More recent medical 
records from Lowcountry Medical Group 
reflect an address of 300 Midtown Drive, 
Beaufort, South Carolina, 29906.)  These 
medical providers may have a current 
address for Dr. Rozich.

2.  After the above action has been 
completed, the RO should schedule a VA 
examination by a cardiologist in order to 
obtain a medical opinion on the effect, 
if any, of the veteran's service-
connected PTSD on his coronary artery 
disease.  The cardiologist is asked to 
examine the veteran and review the 
medical evidence of record.  Based on the 
evidence of record, results of the 
examination, and sound medical 
principles, the examiner should provide 
an opinion on whether the veteran's the 
coronary artery disease was aggravated 
(permanently worsened beyond normal 
progression) by service-connected PTSD.  
If the examiner finds that coronary 
artery disease is aggravated by the PTSD, 
he/she should quantify the degree of 
aggravation.

3.  The RO should then re-adjudicate the 
claim on appeal.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

